       Case
       Case8:20-cv-00740-SCB-AEP
            8:20-cv-00740-SCB-AEP Document
                                  Document1-1
                                           1-1 Filed
                                               Filed03/30/20
                                                     03/30/20 Page
                                                              Page11of
                                                                    of19
                                                                       21PageID
                                                                         PageID45
                                                                                7


Christensen, Chyna

From:                             SOP@cogencyglobal.com
Sent:                             Monday, March 2, 2020 2:13 PM
To:                               Licensing-Waypoint
Cc:                               Dickenson, Greg; Peralez, Selma
Subject:                          Service of Process for Entity: WAYPOINT RESOURCE GROUP, LLC



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe. Please see the Vine for additional information on malicious email.




                        NOTICE OF SERVICE OF PROCESS
Entity Served:      WAYPOINT RESOURCE GROUP, LLC
Received in:        Florida

COGENCY GLOBAL INC. has received the enclosed document on behalf of the above named entity. As the
appointed registered agent or agent for service of process for the entity, we are forwarding the document to
you. By clicking the “Retrieve Document” button you acknowledge the receipt of this service of process on
behalf of the entity listed.


           Client Group:       WAYPOINT RESOURCE GROUP, LLC
           SOP Number:         SP697175
        Document Type:         Summons & Complaint
        Date of Service:       3/2/2020
        Service Method:        Personal
                   Court:      In the Tenth Judicial Circuit Court, Polk County, Florida
     Document Caption:         Brittany Thigpen vs. WAYPOINT RESOURCE GROUP, LLC
          Case Number:         2020SC-001308-0000-LK
      Original to Follow:      Yes
 Original Being Sent To:        Chyna Christensen - Legal Dpt
                                Waypoint Resource Group, LLC
                                301 Sundance Parkway
                                Round Rock, TX 78681
       Tracking Number:        777907599259




                                                            1
       Case
       Case8:20-cv-00740-SCB-AEP
            8:20-cv-00740-SCB-AEP Document
                                  Document1-1
                                           1-1 Filed
                                               Filed03/30/20
                                                     03/30/20 Page
                                                              Page22of
                                                                    of19
                                                                       21PageID
                                                                         PageID46
                                                                                8


                    Click Here to Retrieve Document

Important Reminders
The above link is valid until 03/09/2020 at 11:59pm EST. The document is also available for viewing at
www.entitycentral.com. If you have any questions or concerns, please contact us at
SOP@COGENCYGLOBAL.COM or 866.621.3524.

This notice and, if applicable, document link (together, the "Notice") is being sent to, and is intended for, the
contact designated in COGENCY GLOBAL INC.’s records to receive service of process. We are not
responsible for any loss, injury, claim, liability, or damage arising from your use of or reliance on the
information contained within the Notice, including, but not limited to, any error or omission in the information
contained within the Notice or from any subsequent transmission or third-party access to the Notice. This
Notice should be reviewed by your legal and/or tax advisors, and questions concerning whether or how to
respond to any document received by us on your entity’s behalf should be directed to them. The information
contained in the transmittal portion of the Notice is solely for informational purposes, is not a substitute for legal
or tax advice, and cannot be relied on to provide complete information.




                                                          2
Case
Case8:20-cv-00740-SCB-AEP
     8:20-cv-00740-SCB-AEP Document
                           Document1-1
                                    1-1 Filed
                                        Filed03/30/20
                                              03/30/20 Page
                                                       Page33of
                                                             of19
                                                                21PageID
                                                                  PageID47
                                                                         9
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 4 of 19
                                                                 21 PageID 48
                                                                           10
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 5 of 19
                                                                 21 PageID 49
                                                                           11
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 6 of 19
                                                                 21 PageID 50
                                                                           12
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 7 of 19
                                                                 21 PageID 51
                                                                           13
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 8 of 19
                                                                 21 PageID 52
                                                                           14
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 9 of 19
                                                                 21 PageID 53
                                                                           15
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 10 of 19
                                                                  21 PageID 54
                                                                            16
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 11
                                                            12 of 19
                                                                  21 PageID 55
                                                                            18
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 12
                                                            13 of 19
                                                                  21 PageID 56
                                                                            19
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 13
                                                            14 of 19
                                                                  21 PageID 57
                                                                            20
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 14
                                                            15 of 19
                                                                  21 PageID 58
                                                                            21
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 15
                                                            16 of 19
                                                                  21 PageID 59
                                                                            22
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 16
                                                            17 of 19
                                                                  21 PageID 60
                                                                            23
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 17
                                                            19 of 19
                                                                  21 PageID 61
                                                                            25
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 18
                                                            20 of 19
                                                                  21 PageID 62
                                                                            26
Case 8:20-cv-00740-SCB-AEP Document 1-1 Filed 03/30/20 Page 19
                                                            21 of 19
                                                                  21 PageID 63
                                                                            27
